Citation Nr: 1820417	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-46 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy.

4.  Entitlement to an initial compensable rating for fracture of the left ring finger, middle phalanx.

5.  Entitlement to service connection for osteopenia.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include polysubstance abuse and substance induced depression.

7.  Entitlement to service connection for degenerative disc disease of the cervical spine.

8.  Entitlement to service connection for arthritis of the legs and feet.

9.  Entitlement to service connection for a coccyx disability.

10.  Entitlement to service connection for a gastrointestinal disorder.

11.  Entitlement to service connection for acid reflux.

12.  Entitlement to service connection for hiatal hernia.

13.  Entitlement to service connection for diarrhea.

14.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel








INTRODUCTION

The Veteran had active duty from October 1962 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and January 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

In January 2018, the Board was notified that the Veteran died in January 2018.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


